Citation Nr: 1215464	
Decision Date: 04/30/12    Archive Date: 05/07/12

DOCKET NO.  04-15 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1961 to May 1962.  He also had subsequent service in the Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.

In connection with this appeal, per his request, the Veteran was scheduled to appear at a Videoconference hearing before the Board in July 2004.  He failed to report for this hearing and provided no explanation for his failure to report.  As such, his request for a Videoconference hearing is deemed withdrawn.  38 C.F.R. § 20.702(d); 38 C.F.R. § 20.704(d).

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the Veteran's file on the "Virtual VA" system to ensure a complete assessment of the evidence.

Historically, in a December 2006 decision, the Board found that no new and material evidence had been received sufficient to reopen the Veteran's claims for hearing loss, tinnitus, and a back injury.  The Board also denied the Veteran's claims for headache and lower extremity disabilities.  

In a July 2009 memorandum decision, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's decision and remanded the matter for further proceedings.

In April 2010, the Board denied the Veteran's claims for entitlement to service connection for tinnitus, tension headaches, and lower extremity disabilities.  Based on the submission of new and material evidence, the Board also reopened the Veteran's claims for service connection for a hearing loss disability and postoperative residuals of a back injury, then denied those claims.  

Again, the Veteran appealed the decision to the Court, which issued a memorandum decision in November 2011, affirming, in part, and vacating, in part, the Board's decision.  

The Court's November 2011 memorandum decision affirmed the portion of the Board's decision which denied service connection for post-operative residuals of a back injury, tension headaches, and lower extremity disabilities.  The Court vacated and remanded the issues of entitlement to service connection for a hearing loss disability and tinnitus for further proceedings consistent with the memorandum decision.  

Specifically, the Board was directed to address whether the Veteran's claimed exposure to noise is an in-service "event, injury, or disease" such that the second of McLendon is met, warranting a VA examination.

In short, the Board has no jurisdiction to further review the issues of entitlement to service connection for post-operative residuals of a back injury, tension headaches, and lower extremity disabilities and the remaining issues on appeal are accurately reflected on the title page of this decision.  No other issue is before the Board at this time. 


FINDING OF FACT

The Veteran's current hearing loss and tinnitus had their onset during service and are etiologically related to his active service.


CONCLUSION OF LAW

The criteria for service connection for a hearing loss disability and tinnitus have been met.  38 U.S.C.A. §§ 1131, 1112, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, including sensorineural hearing loss, as is claimed here, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

A disease must be shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge from service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).

The term "veteran" means a person who served in the active military, naval, or air service and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2).  The term "active duty" includes full-time duty in the Armed Forces, other than active duty for training (ACDUTRA).  38 U.S.C.A.  § 101(21).  The term Armed Forces means the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including the reserve components thereof.  38 U.S.C.A. § 101(10).

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty or period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21) and (24); 38 C.F.R. § 3.6(a) and (d) (2010).  ACDUTRA is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes.  38 C.F.R. § 3.6(c)(1).

With respect members of the Army National Guard (ARNG) or Air National Guard (ANG), ACDUTRA means full- time duty under section 316, 502, 503, 505 of title 32, or the prior corresponding provisions of law. 38 U.S.C.A. § 101(22)(c).  INACDUTRA includes duty (other than full-time duty) performed by a member of the National Guard of any State, under 32 U.S.C. §§ 316, 502, 503, 504, or 505, or the prior corresponding provisions of law.  38 C.F.R. § 3.6(d)(4).  Any individual (1) who, when authorized or required by competent authority, assumes an obligation to perform ACDUTRA or INACDUTRA for training; and (2) who is disabled or dies from an injury or covered disease incurred while proceeding directly to or returning directly from such ACDUTRA or INACDUTRA shall be deemed to have been on ACDUTRA or INACDUTRA, as the case may be.  38 C.F.R. § 3.6(e).

In summary, presumptive periods generally do not apply to periods of ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991); Hines v. Principi, 18 Vet. App. 227 (2004); Mercado-Martinez v. West, 11 Vet. App. 415 (1998); Paulson v. Brown, 7 Vet. App. 466 (1995).

Simply stated, in order for the Appellant to achieve "Veteran" status and be eligible for service connection for disability claimed during any inactive service, the record must establish that he was disabled from an injury (but not disease) incurred or aggravated during his INACDUTRA.  See Mercado- Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

"Injury" is defined as harm resulting from some type of external trauma and "disease" is defined as harm resulting from some type of internal infection or degenerative process.  VAOPGCPREC 4-2002.

A hearing loss disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385 (2011).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

As in all claims for service connection, it is the Board's duty to assign probative value to the evidence and then to weigh the evidence favorable to the Veteran's claim against the evidence unfavorable to the Veteran's claim.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board has the "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  If the favorable evidence outweighs the unfavorable evidence or if the favorable and unfavorable evidence are in relative equipoise, the Veteran's claim must be granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2011).

In this case, the Veteran contends that he suffers from bilateral hearing loss and tinnitus.  The Veteran has repeatedly asserted that these conditions were the result of noise exposure in-service from shooting an M-1 rifle without hearing protection in 1961 or 1962 and from firing a 50-caliber machine gun without hearing protection in 1964 while in the Reserves, nearly one-half century ago.

Service treatment reports are absent for any complaint of, or treatment for, hearing loss or tinnitus.  A separation report of medical examination from May 1962 indicated a normal clinical evaluation of the Veteran's ears.  While audiometric testing, in decibels, was not performed, the examination report indicated that results from a "whisper test" revealed that the Veteran had normal hearing, bilaterally of 15/15.  In an associated report of medical history, the Veteran endorsed that he did not then have or ever had ear trouble.

These records, overall, provide limited probative evidence against the Veteran's claim as they tend to show no bilateral hearing loss or tinnitus during active service.

The Veteran has also stated (in a correspondence received March 2002) that while in the Army Reserves he reported to his sergeants his hearing loss and an annoying ringing in his ears, and complained to his primary care physician who referred him for testing, that the test results were filed in his medical records and showed that "I had extensive nerve damage that resulted from me shooting the M-60 machine gun without the use of ear plugs" (original all in upper case).

In this regard, the Board notes that the Veteran can attest to factual matters of which he had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

He further asserted that had tried to obtain his medical records from his primary care physician but was unable to do so because the physician had died and that he requested his service treatment records from St. Louis Missouri (the National Personnel Records Center or NPRC) but was told that the records were destroyed by water damage.

Parenthetically, the Board notes that the Veteran's service treatment reports are of record and there is no indication, aside from the Veteran's contention, that there are outstanding service treatment reports.  Regardless, in cases where the Veteran's service treatment records are unavailable (in this case, it is at least unclear whether some service treatment reports are unavailable due to water damage), the Board's obligation to explain its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule, is heightened.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).

O'Hare does not raise a presumption that the missing medical records would, if they still existed, necessarily support the appellant's claims.  Case law does not establish a heightened "benefit of the doubt," only a heightened duty of the Board to consider the applicability of the benefit of the doubt, to assist the appellant in developing the claims, and to explain its decision when the appellant's service treatment records have been destroyed.  See Ussery v. Brown, 8 Vet. App. 64 (1995).  Similarly, case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

In addition, 38 U.S.C.A. § 1154(b) provides that in cases where the veteran has engaged in combat with the enemy, VA will accept as sufficient proof of service connection for any disease or injury alleged to have been incurred in or aggravated by such service satisfactory or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, condition, or hardships of such service, notwithstanding the absence of an official record of such incurrence or aggravation in such service.

38 U.S.C.A. § 1154(b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disability etiologically to the current disorder.  Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  A veteran must still generally establish his claim by competent medical evidence tending to show a current disability and a nexus between that disability and those service events.

Here, the Veteran's records, including his DD 214, do not contain any indication that the Veteran received any of the awards or citations presumptively indicative of engaging in combat with the enemy, nor does he so contend.  Therefore, 38 U.S.C.A. § 1154(b) is not applicable.

Importantly, the Board notes that the absence of evidence of a hearing loss disability in service is not fatal to the Veteran's claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

A November 1989 report of a routine audiologic examination documented that the Veteran complained of constant tinnitus over the past several years and reported noise exposure in the military.  He was found to suffer from what was likely sensorineural hearing loss.  The audiology examination report showed what is classified under regulation as a hearing loss disability.  See 38 C.F.R. § 3.385.

In support of his assertions of in-service noise exposure, in July 2002, the Veteran submitted a writing in which "E.C." reported as follows:

My friend [the Veteran] has a hearing problem.  He and I feel this is probably service connected.  [The Veteran] and I served in the 489 Engineering Co (Floating Bridge) located in Helena, Phillips County, Arkansas.  During the early and mid 1960's we would go to summer camp for a two week period for training. Ft. Polk, Louisiana or Ft. Hood, Texas were our usual destinations.  While attending camp we would go to the rifle range for target practice and [the Veteran] said he had gone to the machine gun range and shot the 50 caliber machine gun.  I have no reason to doubt his word and am sure he did go to the machine gun range as well as the rifle range!  Of course we were not issued ear plugs and I feel this intense noise affected [the Veteran's] hearing.

At this juncture, the Board notes that the Veteran's account of noise exposure has been marginally consistent throughout the record.  The Veteran has repeatedly asserted that he experienced acoustic trauma due to exposure to gunshot noise during service.  On some accounts, the range of dates of the noise exposure were expanded.  However, given the lapse of time when specific recollections would ostensibly be difficult (the Veteran contends his noise exposure occurred at least in 1961 while in active service, over five decades ago), coupled with corroboration from the Veteran's fellow serviceman, and with consideration of the benefit-of-the-doubt doctrine, the Board finds that the Veteran was exposed to loud noise during active service.

Beyond the above, the Board finds it to be a waste of judicial resources for further development of this case, particularly in light of the fact that any additional VA medical opinion will likely be highly inconclusive in light of the time between service and any medical opinion obtained, and in light of the extensive litigation that has already been undertaken in this case, as noted above.  

Indeed, as previously discussed, the Board finds the Veteran is competent to report his symptoms of hearing loss and tinnitus.  Layno, 6 Vet. App. at 469.  Further, the Board finds that the Veteran is competent to provide a credible opinion regarding his noise exposure during service as it is a first-hand account, unfiltered by any other individual.  

Parenthetically, the Board notes that the Veteran has alleged two separate periods of acoustic trauma (1961 and 1964).  During the first period, November 1961 to May 1962, the Veteran had active duty status.  In 1964, the Veteran served in the Reserves.  Although the RO never determined the Veteran's actual duty status in 1964 when he asserted that he experienced noise exposure, VA laws and regulations cited above make clear that service connection is available for an injury incurred during active duty, ACDUTRA, or INACDUTRA.  See 38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a).  As such, even if the entirety of the Veteran's service constituted INACTUTRA, which allows service connection only for injuries, not diseases, incurred or aggravated by duty, the Veteran has repeatedly alleged acoustic "injury," not a disease.  There is no doubt that an alleged injury of the Veteran's ears is an injury eligible for service connection.

While the Board acknowledges that the exact dates and character of the Veteran's Reserve service have not been ascertained and thus verification of his duty status on in 1964 is unavailable, the record contains sufficient supporting evidence corroborating the Veteran's contention of the occurrence of his military acoustic trauma due to noise exposure.

Thus, the remaining critical question is whether the Veteran's current bilateral hearing loss and tinnitus were caused by this noise exposure many years ago.

A VA hospital summary shows that the Veteran was hospitalized for approximately 5 weeks in November-December 1981 for complaints of hearing difficulties and ringing in the ears.  At that time, he reported that he had suffered from ringing in the ears for 4 or 5 years.  He stated that his hearing loss "might have happened in 1964" during his service.  The Veteran was diagnosed with "bilateral neurosensory hearing loss due to acoustic trauma, mild."

The VA hospital summary attributing the Veteran's hearing conditions to acoustic trauma appears favorable to the Veteran's claim.  Importantly in this case, there is no other competent medical opinion of record against the Veteran's claims.  While it is certainly apparent that the December 1981 medical conclusion is very brief and unaccompanied by any sort of explanation or rationale, in this case, a remand for additional development is not appropriate, for reasons cited above.  

In this regard, the Board finds that affording the Veteran a VA examination of his ears (decades after separation from service) would be futile.  See Sabonis v. Brown, 6 Vet. App. 426 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  

Indeed, further requests for additional medical opinions would constitute the impermissible pursuit of development for the purpose of obtaining evidence against this claim.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (indicating that the Board "must provide an adequate statement of reasons and bases for its decision to pursue further development where such development could reasonably be construed as obtaining additional evidence against an appellant's case"); 38 C.F.R.  § 3.304(c) (the development of evidence should not be undertaken when evidence present is sufficient for a service connection determination).

Also in this regard, the Board acknowledges that these issues have been on appeal at the Board since December 2006 and have been repeatedly adjudicated by both the Board and by the Court.  Indeed, sufficient evidence has been submitted to adequately decide the claims on appeal, or the best that can be obtained.  Further, additional development of this case does not serve the interests of the Veteran or the VA.  In light of the litigation above, additional development will most likely only delay the adjudication of this case perpetually. 

Based on the above discussion and the evidence of record, the Board finds no reason to further delay the adjudication of these issues.  A complete analysis of VA's duty to assist is included in the Duties to Notify and Assist below.  

As such, weighing all of the evidence with consideration of the benefit-of-the-doubt rule, the Board finds that the evidence is at least in equipoise as to whether the Veteran's bilateral hearing loss and tinnitus are a result of or related to his active service.  Accordingly, entitlement to service connection for bilateral hearing loss and tinnitus must be granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A.  5107(b); 38 C.F.R. § 3.102.§ 

The nature and extent of the Veteran's hearing loss disability and tinnitus are not before the Board at this time.

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

To fully address the instructions of Court's November 2011 memorandum decision, which directed the Board to determine whether the Veteran's claimed noise exposure is an in-service injury such that that a VA audiology examination may be warranted, the Board has discussed above that affording the Veteran an examination in this case is unnecessary.

In McLendon v. Nicholson, the Court held that the Secretary must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).

The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.  

Here, the Veteran has not been provided a VA examination of his hearing conditions.  However, although the threshold of the third McLendon requirement is low, as fully discussed above, the medical evidence of record is sufficient for the Board to render a decision in this case.  See 38 U.S.C.A. § 5103A; McLendon v. Nicholson, 20 Vet. App. 79 (2006); See also Sabonis v. Brown, 6 Vet. App. 426 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

Indeed, in this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.


ORDER

Entitlement to service connection for a hearing loss disability is granted, subject to the applicable laws and regulations governing the payment of monetary awards.

Entitlement to service connection for tinnitus is granted, subject to the applicable laws and regulations governing the payment of monetary awards.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


